Citation Nr: 0103133	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-16 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


FINDINGS OF FACT

1.  The veteran had verified active military service from May 
1955 to October 1956.

2.  On November 20, 2000, the Board issued a decision as to 
the veteran's claim of entitlement to nonservice-connected 
pension benefits.

3.  The Board subsequently received a death certificate 
showing that the veteran had died on October [redacted] 2000.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  
38 U.S.C.A.§ 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Board decision may be vacated on the Board's own motion 
when there has been a denial of due process.  38 C.F.R. 
§ 20.904 (2000).  As a matter of law, veterans' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
When a veteran dies while the appeal is pending, the claim 
will be dismissed.  38 C.F.R. § 20.1302 (2000).  

Because the veteran died prior to issuance of the Board's 
November 2000 decision, the Board lacked jurisdiction to 
adjudicate the merits of the claim, and the claim should have 
been dismissed.  The Board's adjudication of the claim 
resulted in a denial of due process.  Accordingly, the 
Board's November 2000 decision is vacated, and the veteran's 
claim is dismissed.

In reaching this determination, the Board intimates no 
opinion as to the merits of 
this appeal, or to any derivative claim brought by a survivor 
of the veteran.  38 C.F.R. § 20.1106 (2000).


ORDER

The Board's November 2000 decision on the issue of 
entitlement to nonservice-connected pension is vacated, and 
the appeal is dismissed.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

